DETAILED ACTION

Claims 1-20 have not been amended. Claims 1-20 remain pending in the application.
Claims 1 and 7 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant's arguments on rejections applied to claims under 35 U.S.C. 103 have been fully considered they are not persuasive.
The rejections applied to claims under 35 U.S.C. 103 in the previous office action are maintained. The teachings Hideki and Jianchang as disclosed in the previous office action are hereby incorporated by reference to the extent applicable to claims.

Applicant has argued in substance that:
1) Jianchang does not teach controlling self-cleaning of the air conditioner.
2) Jianchang teaches sending a reminder of cleaning only related to the concentration of dust, does not teach the equivalent duration is based on concentration value of the dust – the air quality parameter, does not teach the equivalent duration is based on operation duration, operation status parameters and the air quality parameter.


Regarding 1), while the examiner agrees Jianchang does not teach controlling self-cleaning of the air conditioner, the examiner respectfully submits that applicant has overlooked the fact that Jianchang is not relied on teaching controlling self-cleaning of air conditioner, Hideki is. Therefore this argument is not persuasive.

Regarding 2), the examiner respectfully traverses applicant's arguments. The examiner respectfully submits that applicant has overlooked the fact that Jianchang teaches sending a reminder of cleaning air conditioner based on the equivalent duration that is calculated based on the operation duration, concentration value of the dust, and motor speed or gear position (Jianchang: [0043]-[0051], acquiring turbine speed or gear position and dust concentration at each operation duration, determining coefficient Xi and Yi corresponding to dust concentration and turbine speed or gear position, respective, calculating equivalent accumulated operation duration TB), as stated in previous office action.

Claim Rejections - 35 USC § 103

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hideki JP 2004239449 A, in view of Jianchang CN 104374046 A1.

Regarding claim 1, Hideki teaches a method for controlling self-cleaning of an air conditioner (page 1 Abstract: automatically clean the air filter of air-conditioner based on the accumulated time of the air conditioning operation), comprising:
acquiring operation duration, operation status parameters (page 1 Abstract and page 5: the operation time of the air conditioner is weighted and accumulated according to the number of rotations of the indoor fan);
determining an equivalent operation duration of the air conditioner according to the operation duration, the operation status parameters (page 1 Abstract and page 5 : the operation time of the air conditioner is weighted and accumulated according to the number of rotations of the indoor fan to obtain an integrated operation time – equivalent operation duration); and
controlling the air conditioner to perform self-cleaning when the equivalent operation duration of the air conditioner is greater than a cleaning duration threshold value (page 1 Abstract and page 5: When the integrated operation time reaches a preset value, a filter cleaning device 11 is controlled to rake off dust deposited on both sides of the air filter 4 into a dust box 17).

Jianchang teaches acquiring the operation duration, the operation status parameters, and the air quality parameters, and determining the equivalent operation duration of the air conditioner based on the operation duration, the operation status parameters, and the air quality parameters (Jianchang: [0043]-[0051], acquiring turbine speed or gear position and dust concentration at each operation duration, determining coefficient Xi and Yi corresponding to dust concentration and turbine speed or gear position, respective, calculating equivalent accumulated operation duration TB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hideki to incorporate the teachings of Jianchang because they all directed to air conditioner cleaning.  Acquiring and using air quality parameters of the air conditioner for determining an equivalent operation duration of the air conditioner according to the operation duration will help determine air conditioner filter dust level.
Hideki teaches:
Abstract:
PROBLEM TO BE SOLVED: To properly clean an air filter of an airconditioner at both sides while accurately determining the clogging of the air filter.
SOLUTION: An operation time for the air conditioner is integrated to provide for periodical cleaning of the filter, and it is accumulated while being weighted corresponding to the rotating number of an indoor fan 10 in the operation time to obtain an integrated operation time. When the integrated operation time reaches a preset value, a filter cleaning device 11 is controlled to rake off dust deposited on both sides of the air filter 4 into a dust box 17.
Page 5:
…. The operation time of the air conditioner is weighted and accumulated according to the number of rotations of the indoor fan, and when the accumulated operation time reaches a predetermined time, the air filter 4 is connected to the air intake port 5 of the indoor unit Filter cleaning control for removing dust and the like adhering to the air filter 4 by reciprocating is performed. …
Jianchang teaches:
Jianchang:
[0046] Step S210: Acquire a current dust concentration value A every preset time period ti, and obtain a current fan speed value or a gear value C. 
[0047] Step S220: Acquire a coefficient Xi corresponding thereto according to the dust concentration value A, and acquire a coefficient Yi corresponding thereto according to the wind turbine speed value or the gear position value C. 
[0048] Step S230: The value of the accumulated operation parameter TB is obtained by calculating the value of each Yi*Xi*ti, where TB= ΣYi* Xi* ti. 
[0049] Step S240: When the accumulated running parameter TB reaches or exceeds a preset value, the control sends a prompt message for cleaning the filter.



Regarding claim 3, Jianchang further teaches the air quality parameters comprise: an air time coefficient corresponding to an indoor air quality level ([0047]).

Regarding claim 4, Jianchang further teaches the operation duration comprises: operation durations corresponding to the plurality of wind speed gears ([0043] [0047]).

Regarding claim 5, Jianchang further teaches the wind speed gears comprise high, medium and low gears; the determining the equivalent operation duration of the air conditioner according to the operation duration ([0050]), the operation status parameters and the air quality parameters of the air conditioner comprises:
determining the equivalent operation duration T of the air conditioner according to the following formula:
T = τ*(α*tH + β*tM + γ*tL)
wherein the τ is the air time coefficient corresponding to the air quality level; the α, β and γ are respectively the gear time coefficients when the wind speed gears are high, medium and low; and the tH, tM and tL are respectively the operation durations when the wind speed gears are high, medium and low ([0048]).



Regarding claims 7-11, Hideki and Jianchang together teaches the claimed method. Therefore they teach the device for implementing the method steps.

Claims 12-20 recite similar limitations to that of claim 6 therefore is rejected on the same basis.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akihito JP 2000210518 A teaches using equivalent operation duration based on operation time multiplying contamination coefficient to decide when to start air conditioner cleaning.
Ikuo JP 5074225 B2 teaches air conditioner self-cleaning based on equivalent operation time modified by degree of contamination.
Yokomizo US 20100294134 A1 teaches outputting air conditioner cleaning signal based on accumulated operation time of motor or air conditioner.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.T./
Patent Examiner, Art Unit 2115






		



/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hideki and Jianchang are the prior arts of record